Citation Nr: 1009656	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-36 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for status 
post injury to the proximal interphalangeal joint of the 
right fifth (little) finger.  


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from August 2005 to November 
2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the RO 
which granted service connection for residuals of an injury 
to the right little finger.  


FINDING OF FACT

The Veteran's right little finger disability is manifested 
primarily by pain, stiffness, and marked flexion deformity of 
the proximal interphalangeal (PIP) joint, with good motion in 
the finger and no demonstrable functional impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for status 
post injury to the proximal interphalangeal joint of the 
right fifth finger are not met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.3, 4.10, 
4.45, 4.59, 4.71a, Diagnostic Code 5227 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009); see also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in December 2006, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  Such also advised 
him of the information and evidence necessary to establish a 
disability rating and an effective date if service connection 
were granted in accordance with Dingess/Hartman, supra.

For initial rating claims, where, as here, service connection 
has been granted and the initial rating has been assigned, 
the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See 
Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 
Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 
128, (2008) (where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to any downstream elements).  

Relevant to VA's duty to assist, the Veteran's service 
treatment records and VA treatment records were obtained and 
associated with the claims file, and he was examined by VA 
during the pendency of this appeal.  He was also afforded an 
opportunity for a hearing, but declined.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VA examination was adequate.  
The examiner included a description of the history of his 
injury; documented and considered his complaints and 
symptoms; and fully address the relevant rating criteria.  
Thus, the Board finds that VA's duty to assist with respect 
to obtaining a VA examination or opinion with respect to the 
issue addressed in this decision has been met.  38 C.F.R. 
§ 3.159(c)(4).  Based on a review of the claims file, the 
Board finds that there is no indication in the record that 
any additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

Increased Ratings - In General

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2009).  

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  When the appeal arises from an initial assigned 
rating, consideration must be given to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Right Little Finger

The service treatment records showed that the Veteran injured 
his right little finger in a fall during physical training in 
service in June 2006, and that the finger was not properly 
set and healed with a deformity in the PIP joint.  

VA treatment records dated from November 2006 to March 2007 
reflect complaints of joint pain, stiffness, and deformity of 
the right little finger.  When examined by VA in January 
2007, the Veteran complained of pain in the right little 
finger, particularly if the finger was hit.  On examination, 
the PIP joint of the little finger was ankylosed in flexion 
at 30 degrees, but did not interfere with motion of the other 
digits of the right hand.  Flexion of the finger was to 80 
degrees, with extension to 30 degrees.  There was no gap 
between the thumb and tip of the little finger or between the 
little finger and the proximal transverse crease of the hand 
on flexion, and no decreased strength or dexterity on use of 
the little finger.  The examiner opined that there was 
additional loss of motion due to pain or on repetitive use.  
X-ray studies revealed marked flexion deformity of the PIP 
joint with deformity at the base of the middle phalanx and 
head of the proximal phalanx.  

By rating action in October 2007, service connection was 
established for status post injury to the PIP joint of the 
right little finger and a noncompensable evaluation was 
assigned, effective from November 5, 2006, the date of the 
Veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  

The Veteran's right little finger disability is rated 
noncompensably disabling under Diagnostic Code (DC) 5227, 
which provides for a zero percent rating for ankylosis of the 
ring or little finger.  This diagnostic code does not provide 
for a higher schedular evaluation for the little finger.  
However, the accompanying Note instructs that consideration 
must also be given to rating the finger as amputation and 
whether an additional rating is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  

Rating the little finger as amputation is essentially the 
equivalent of finding a functional impairment or loss of use 
commensurate with amputation.  In this regard, the clinical 
findings on VA examination showed that the Veteran had good 
range of motion in the little finger, albeit reduced by 
virtue of being ankylosed in the middle phalanx at 30 
degrees, and no demonstrable weakness.  There was no evidence 
of pain on motion or functional impairment of the little 
finger or of the other fingers of the right hand, and no 
evidence of any interference with overall function of the 
right hand.  

While the Board is sympathetic to the Veteran's complaint of 
generalized pain and stiffness in the little finger, 
particularly when the finger is struck, "a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Here, there were no objective observations of pain or 
stiffness or any additional functional loss of use due to 
pain or stiffness.  Therefore, the Board finds that a 
compensable evaluation based on additional functional loss 
due to the factors set forth in the accompanying Note, are 
not demonstrated.  See also, 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

Therefore, applying the appropriate diagnostic codes to the 
facts of this case, the objective assessment of the Veteran's 
present impairment from the right little finger does not 
suggest that he has sufficient symptoms so as to a warrant a 
compensable evaluation at any time during the pendency of 
this appeal.  See Fenderson, supra.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") has acknowledged 
that the Board cannot assign an extraschedular rating in the 
first instance, but found that the Board must specifically 
adjudicate whether to refer a case for such an evaluation 
when the issue is either raised by the claimant or is 
reasonably raised by the evidence of record.  See Barringer 
v. Peake, 22 Vet. App. 242 (2008).  Accordingly, the Board 
has considered whether the case should be referred to the 
Director of the VA Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
(2009).  

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology, and is found inadequate, 
the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.  

In this regard, the Veteran does not claim nor does the 
record show any periods of hospitalization for his right 
little finger disability, nor is there any objective evidence 
of marked interference with employment due solely to the 
service-connected disability.  In this case, the 
manifestations of the Veteran's disability are consistent 
with the schedular criteria, and there is no objective 
evidence that the manifestations of his disability are 
unusual or exceptional.  In sum, there is no indication that 
the average industrial impairment from the Veteran's right 
little finger disability would be in excess of that 
contemplated by assigned evaluation.  Therefore, referral of 
this case for extraschedular consideration is not in order.  
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

Additionally, the Board notes that, in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for a total 
rating based on individual unemployability (TDIU) is part of 
an increased rating claim when such claim is expressly raised 
by the Veteran or reasonably raised by the record.  The Court 
further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  

In this case, the Board finds that a claim for a TDIU was not 
expressly raised by the Veteran or reasonably raised by the 
record.  In this regard, the Veteran has not indicated, nor 
does the evidence otherwise show, that he is unemployed due 
to his right fifth finger disability.  In fact, at his 
January 2007 VA examination, it was noted that the Veteran 
had been employed full time for the prior 10 to 20 years as a 
truck driver and lost no time from work during the prior 
year.  As such, further consideration of a TDIU is not 
warranted. 

The Board has also considered the applicability of the 
benefit of the doubt doctrine.  However, the preponderance of 
the evidence is against the Veteran's claim for an initial 
compensable rating for his right fifth finger disability.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal and his initial rating claim 
must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial compensable evaluation for status post injury to 
the proximal interphalangeal joint of the right fifth finger 
is denied.  



____________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


